United States Court of Appeals
                      For the First Circuit


No. 19-2134

                         TREVOR A. WATSON,

                      Petitioner, Appellant,

                                v.

                     UNITED STATES OF AMERICA,

                       Respondent-Appellee.


                           ERRATA SHEET

     The opinion of this Court, issued on June 15, 2022, is amended
as follows:
     On page 3, line       6, replace    "Drug and Enforcement
Administration" with "Drug Enforcement Administration"
      On page 3, line 21, delete the first comma
      On page 4, line 19, delete the comma
      On page 6, line 13, replace "previous" with "previously"
      On page 12, line 2, replace "disposed by" with "disposed of
by"
     On page 12, line 12, replace "found out of this" with "found
this out"
     On page 12, n.3, last line, insert a period after the close
paren